Citation Nr: 0602649	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1952 
to October 1955. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
degenerative arthritis of the right knee.  This matter was 
subsequently transferred to the RO in Roanoke, VA.

In his October 2002 written statement, the veteran said that 
he was filing his claim related to his right knee based on 
his existing service connected lumbar disability.  The matter 
of service connection for a right knee disorder as due to the 
veteran's lumbar disability is referred to the RO for 
appropriate development and adjudication.


FINDING OF FACT

The objective medical evidence of record fails to support the 
veteran's contention that his currently diagnosed arthritic 
right knee is etiologically related to service.  Arthritis 
was not demonstrated within 1 year following separation from 
service.


CONCLUSION OF LAW

Degenerative arthritis of the veteran's right knee was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him two 
comprehensive VA examinations addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in December 2002, July 2004, and 
May 2005.  In the last two of these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In these letters, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Notification to claimant must specify evidence, if any, that 
VA will obtain and evidence, if any, that claimant must 
obtain.  Quartuccio v. Principi, supra; Charles v. Principi, 
16 Vet, App. 370 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  No further notice or assistance to veteran is 
required, under VA's duty to assist in developing a claim, if 
the record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would assist the veteran 
in substantiating his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d (Fed. Cir. 2002); Delacruz v. 
Principi, 15 Vet. App. 143 (2001).  All VA notices must be 
read in the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield v. Nicholson, 
supra.  Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, supra (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. 
Prinicipi, supra (identifying the document that satisfies 
VCAA notice).  

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  Accordingly, the Board will 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, supra.


II.	Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the veteran manifested the 
disease to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

In his July 2003 and August 2004 written statements, the 
veteran claimed that his right knee problems arose from an 
incident in 1953 when he was thrown off a moving fire truck 
at Deep Creek Air Force Base in the state of Washington.  The 
veteran said that he was a member of the air police, and that 
he was riding on the back of the fire truck when it made an 
entrance onto the parade grounds.  When he fell from the fire 
truck, there was no medical doctor on base.  The veteran said 
he was unaware of what arthritis was until told by his 
physician years later.

The veteran's service medical records are negative for 
complaints or treatments regarding his right knee in the 
spring of 1953.  A medical record of injury and treatment 
dated April 1953 notes treatment for a laceration and a torn 
finger nail on the left hand as a result of a fall from the 
rear platform of a fire engine going around a curve.  The 
medical officer wrote that the veteran could return to duty.

His service medical records also reveal treatment for back 
complaints, with a recorded history of a fall from a fire 
truck.  His October 1955 separation exam records no 
complaints related to his right knee.  There is a history of 
a back strain from a fall from a fire truck.  It was said to 
have resolved without residuals.  Following service, the 
veteran was not treated for any problems with his right knee 
until nearly 50 years after his military service.  There is a 
1955 VA examination which is negative for complaints or 
findings of any knee pathology.

D.W.P., M.D. treated the veteran in 2002.  In March 2002, Dr. 
D.P. reported the veteran was experiencing some trouble with 
right knee pain and diagnosed arthritis with intermittent 
flare-ups.  In August 2002, Dr. D.P. reported that the 
deformity of the veteran's right knee was consistent with 
degenerative arthritis.  

In October 2002, A.J.S., M.D. reported that during an office 
visit that month the veteran denied any injury to the right 
knee.  Later, after he returned home, the veteran reported 
back to Dr. A.S. that a substantial injury to his knee 
occurred in 1953.  Dr. A.S.'s notes then refer to the veteran 
falling off the back of a fire engine and landing on pavement 
injuring the right hand, back, and the right knee.  However, 
Dr. A.S. also noted that the veteran reported no surgeries 
for his right knee difficulties.  This record of Dr. A.S. 
also reports the veteran's belief that falling off the fire 
truck in 1953 may have precipitated the degenerative 
arthritis.

The veteran underwent a VA orthopedic examination in January 
2003.  The VA examiner noted that the veteran did not take 
any medications specifically for his right knee problems, but 
had seen outside orthopedists and had been advised to have a 
total knee arthroplasty because injection therapy had failed.  
The veteran could walk half a mile, sometimes used a cane, 
and had never had knee surgery.  The VA examiner concluded 
that the veteran was suffering from a moderate degenerative 
joint disease in the left knee (most likely the doctor was 
referring to the right knee).

Also in the record is an October 2004 VA outpatient record 
which reveals that the veteran's right knee hurt and he 
requested license plates for the disabled.  The physician 
noted degenerative joint disease in both knees.

In July 2005, the veteran underwent a VA examination.  The 
examiner viewed the claims file and made mention in his 
report of the April 1953 incident, the records from Dr. A.S. 
dated October 2002, and knee x-rays from August 2002.  The 
examiner related in this report that the veteran never had 
surgery on his right knee, that the veteran did not use 
braces for support, and that the veteran could not recall the 
names of any medications taken for the knee problem.  The 
examiner noted that the veteran walked with a slight limp, 
and that the right knee was enlarged and tender.  He reported 
that a radiograph of the right knee disclosed severe 
degenerative joint disease.  The examiner concurred with that 
finding, but reported that his review of the veteran's claims 
file did not reveal any history of injury to the right knee.  
The examiner opined that if the veteran's knee had been hurt 
in the 1953 incident then there would have been a documented 
history because an injury significant enough to result in 
this degree of severe arthritis should have had some symptoms 
manifested at the time that the veteran was thrown off the 
truck.  The VA examiner remarked on the pain, discomfort, and 
swelling a fracture would cause and the pain and discomfort a 
meniscus injury to the knee would cause.  But there was no 
documentation of either.  The examiner concluded that the 
veteran's current knee condition was most likely caused or 
was the result of aging and was not due to a service injury 
in 1953.

The veteran has contended that service connection should be 
granted for his degenerative right knee.  Although the 
evidence shows that the veteran currently has degenerative 
arthritis in his right knee, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his right knee was normal on separation 
from service and the first post service evidence of record 
only dates to 2002, almost 50 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's degenerative 
arthritis in his right knee to service or any incident of 
service has been presented.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996);  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991).

In this case, for the reasons explained below, the Board 
finds that the opinion of the July 2005 VA examiner-that it 
is most likely that the veteran's degenerative joint disease 
in his right knee was caused by or is the result of aging and 
not to being thrown off a military fire truck in 1953-is the 
most probative evidence on the question of medical nexus.  

First, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  A careful 
review of the record fails to disclose any writing by Dr. 
A.S. to the effect that the veteran's knee injury was the 
result of an injury incurred when the veteran was young.  
When a veteran relates a doctor's opinion, but there is no 
evidence of that opinion by the doctor in the record, then 
that hearsay medical evidence does not constitute competent 
medical evidence.  Robinetter v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4 (1993).  Thus, Dr. 
A.S.'s hearsay opinion that the veteran's knee injury arose 
when the veteran was a young man is less probative than the 
VA medical examiner's "most likely caused or is a result 
of" phraseology. 

Second, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
2005 VA examiner had access to the veteran's VA medical 
record and to the claims file that includes the veteran's 
service medical record and civilian treatment reports.  There 
is no indication that Dr. A.S. had access to the veteran's 
medical file.

Third, the hearsay opinion of Dr. A.S. is a simple one 
sentence statement without any supporting rationale while the 
opinion of the VA examiner includes the reasoning underlying 
that opinion.  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  In fact, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, greater 
weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. at 40.

Fourth, a mere transcription of lay history, unenhanced by 
any additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Dr. A.S.'s October 2002 medical record is not 
objective or competent evidence that the veteran's 
degenerative arthritic right knee arose from his fall from a 
fire truck while he was in service in 1953.  This record 
relates what the veteran told the physician, but does not 
relate the physician's medical opinion of how the 
degenerative condition arose.

Finally, it is apparent that the medical evidence is most 
consistent with the most recent opinion.  There is a history 
of a fall from a truck in service.  He was shown to have been 
treated for a finger laceration, and later was seen for back 
pain, said to have been related to the fall.  There is, 
however, no evidence in service that there was any knee 
injury in service.  Moreover, when seen for a VA examination 
in 1955, there was no pertinent evidence of knee pathology.  
Thus, the evidence supports the pertinent opinion.

The Board finds that the July 2005 VA opinion constitutes 
competent and probative evidence upon which to decide this 
claim, notwithstanding any arguments to the contrary.  Upon 
careful review of the competent and objective medical 
evidence of the July 2005 VA examination report, the Board 
finds that the examination serves as an acceptable medical 
opinion for resolution of the instant appeal.  Thus, the 
Board finds that the most persuasive opinion evidence on the 
question of medical nexus weighs against the veteran's claim.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the right knee, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative arthritis of the right 
knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


